Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The present application, filed on September 7, 2018, is being examined under the first inventor to file provisions of the AIA .   Claims 1-19 were examined in a Non-Final on 1/16/2020. A Final office action in response to amendments and arguments submitted on 4/16/2020 was issued on 05/28/2020. Applicant filed a request for continued examination on 9/22/2020. A second Non-Final office action was mailed on 01/06/2021. This office action is in response to Applicants submission dated 4/6/2021.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
Element in Claim for a Combination. - An element in a claim for a combination maybe expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)    the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)    the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C)    the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. 
Such claim limitation(s) is/are: gas supply unit; decompression unit and control unit.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. For the purposes of examination, “control unit” shall be interpreted as a 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011). 
  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing 

Claims 1-8 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Masafumi Iwashita (JP 07-058078) in view of Kobayashi et al (US 2017/0287744), Shindo et al (US 20010009156) and Jong Soo Kim (US 20020079055).
 Masafumi Iwashita disclose a substrate liquid processing apparatus, comprising: a processing tub configured to accommodate a processing liquid and a substrate therein (11); a gas nozzle configured to discharge a gas into a lower portion within the processing tub (15); a gas supply unit configured to supply the gas (17); a gas supply line through which the gas nozzle and the gas supply unit are connected (16). Regarding the limitation of each of multiple gas nozzles along an arc concentric with the substrate, Masafumi Iwashita discloses gas passages concentric with the substrate since it discloses gas going through washing window 22 (see para 21) which shows in Fig 3b passage of gas along the substrate. That Masafumi Iwashita recognizes the flow of gas bubbles uniformly is evident from para 21.
Regarding the limitation of processing liquid nozzle the discharge port 7 is equivalent to a nozzle. There are however other well known cases where salient nozzles are disclosed for letting processing liquid. 
One such case is Shindo et al (Fig 2-32). 
Regarding multiple gas nozzles Masafumi Iwashita discloses uniform bubbling of nitrogen (See Abstract) which points to multiple gas nozzles. Bubbler with multiple gas nozzles were however also well known. One such case is and Jong Soo Kim (para 43).

 

Mere rearrangement of parts which does not modify the operation of a device is prima facie obvious. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975). There is no indication in the specification that gas nozzles above will work differently since gas will flow upwards towards the substrates in any case.
However Jong Soo Kim discloses process liquid nozzle above gas bubbler nozzles (Fig 4).
Masafumi Iwashita does not disclose a decompression unit configured to introduce the processing liquid within the processing tub into the gas supply line by decompressing the gas supply line, and a control unit to introduce the processing liquid into the gas supply line.
Kobayashi et al disclose a liquid processing apparatus including a tank and a gas line (33) connected to a decompression unit (33c) and a controller configured to do a second control where it supplies a gas to the tube to push liquid level down and first control where it discharges gas to reduce pressure (decompress) so that the liquid level goes up in the gas tube. The controller can do it alternately to move the liquid up and down to peels off and remove precipitates (para [0047]). Regarding claim 18 it is obvious that such an action to remove precipitate or crystals would be done only in idle time when substrates are not in the tank. 
It would have been obvious for one of ordinary skill in the art at the time of invention to have a mechanism and control of moving processing liquid in the gas line in Masafumi Iwashita 
Regarding claims 3 and 4 third, fourth, fifth and sixth control as understood to be sub-controls of second control and obvious variation supported by the structure and control disclosed by Kobayashi.
Regarding idle time after change of liquid as recited in claim 5, it is noted that after the liquid is changed it is effectively ready for the process as when it was before. Change of processing liquid periodically was known in the prior art.  
As indicated before, claim 6 is unclear. However monitoring and control of gas flow rate as recited in claims 6-8 would depend upon process optimization and is disclosed in Masafumi Iwashita (18) and Kobayashi (para [0029]).
Regarding the limitation in claim 18 it is noted that this depends upon Masafumi Iwashita as modified by the teaching of Kobayashi. Therefore the method of introducing gas and decompression is done from the same gas lines and decompression to move liquid in to gas lines could take place only after gas supply is closed.
Regarding claim 19 computer with storage of programs is included in (para [0023]).
 Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Masafumi Iwashita (JP 07-058078) in view of Kobayashi et al (US 2017), Shindo et al (US 20010009156) and Jong Soo Kim (US 20020079055) as applied to claims 1 and 6 and further in view of Ooshima et al (US 20070166655).

Ooshima et al disclose detection of clogging using pressure sensor in a substrate processing system (para [0095]).
Therefore detection of clogging in gas line using pressure sensor in Masafumi Iwashita  in view of Kobayashi et al according to the teaching of Ooshima et al would have been obvious at the time of invention since occurrence of precipitates in wet processing was known to be a possibility.  

Claims 11-14 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Masafumi Iwashita (JP 07-058078) in view of Kobayashi et al (US 2017), Shindo et al (US 20010009156) and Jong Soo Kim (US 20020079055) as applied to claims 1 and 6 and further in view of Li Guan (US 2015/0302276).
Regarding these claims it was known from prior art that frequently the process of wet etching is done in boiling state of process liquid since then it is possible to keep concentration and temperature constant. 
Masafumi Iwashita discloses detection of temperature but does not disclose detection of boiling state to ensure constant processing.
Li Guan discloses detection of boiling state with a camera (para [0047]).
Therefore it would have been obvious for one of ordinary skill in the art to use both detection of temperature and boiling state to ensure constancy of processing.
 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Masafumi Iwashita (JP 07-058078) in view of Kobayashi et al (US 2017), Shindo et al (US 20010009156), Jong Soo Kim (US 20020079055) and Li Guan (US 2015/0302276) as applied to claim 12 and further in view of Katsunori Tanaka (JP 11-145107).
Masafumi Iwashita in view of Kobayashi et al and Li Guan discloses detection and control of temperature and boiling state but does not disclose adjustment of concentration explicitly.
Katsunori Tanaka discloses a method which enables selective etching of a predetermined film formed on the surface of a substrate, while maintaining a treatment solution made of an acid solution constantly in a boiling state by holding the treatment solution at a predetermined temperature and a predetermined acid concentration (Abstract). Katsunori Tanaka discloses that on the basis of the detected temperature, the quantity of pure water 28 supplied from a pure water tub 30 to the treatment solution is controlled by a regulator 42, so that the treatment solution is held at a predetermined temperature. 
Therefore it would have been obvious for one of ordinary skill in the art at the time of invention to control boiling state, temperature and concentration constant for constancy of processing. 

Response to Amendment and arguments
	Applicant’s arguments regarding the amendment of gas  nozzles along the arc of the substrate it is noted that Masafumi Iwashita appears to recognize uniform flow of bubbles along the substrate as discussed above in the rejection pointing to Fig 3b and description in at least in para 21.

	Regarding claim 18 applicants arguments on pages 11 and 12 are not persuasive. The description in para 46 is relevant to its discussion about detection of problem with liquid level sensing. This is not relevance to the teaching of moving liquid in gas lines in Masafumi Iwashita as modified by Kobayashi after stopping gas in order to remove precipitates.   

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 5712721435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RAM N. KACKAR
Primary Examiner
Art Unit 1716